

TELENAV, INC.
ADEEL MANZOOR CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Adeel Manzoor (“Executive”) and TeleNav, Inc. (the
“Company”), effective as of July 1, 2019 (the “Effective Date”).
This Agreement provides certain protections to Executive upon a termination of
Executive’s employment under certain circumstances, including without limitation
in connection with a change in control of the Company, as described in this
Agreement. Certain capitalized terms used in this Agreement are defined in
Section 7 below.
The Company and Executive agree as follows:
1.Term of Agreement. This Agreement will have an initial term of three (3) years
from the Effective Date (the “Initial Term”), unless terminated earlier under
this Agreement’s provisions. On the three (3) year anniversary of the Effective
Date, this Agreement will renew automatically for additional, one (1) year
terms, unless either party provides the other party with written notice of
non-renewal at least sixty (60) days prior to the date of automatic renewal.
Notwithstanding the foregoing provisions of this Section, in the event of a
Change in Control, the term of this Agreement will extend automatically through
the date eighteen (18) months after the Change in Control (or, if later, the
last day of the Initial Term) (the “Extended Date”). Additionally, on the
Extended Date and each annual anniversary thereafter, this Agreement will renew
automatically for additional one (1) year terms unless either party provides the
other party with written notice of non‑renewal at least sixty (60) days prior to
such anniversary. If Executive becomes entitled to severance payments and
benefits pursuant to Section 3 hereof, this Agreement will not terminate until
all of the obligations under this Agreement have been satisfied.
2.At-Will Employment. The parties agree that Executive’s employment with the
Company is and will continue to be “at-will” and may be terminated at any time
with or without cause or notice. Executive understands and agrees that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of Executive’s employment
with the Company. However, as described in this Agreement, Executive may be
entitled to severance payments and benefits depending on the circumstances of
the termination of Executive’s employment.
3.Severance.
(a)    Termination for Other than Cause, Death or Disability or Resignation for
Good Reason, Other than During the Change in Control Period. If, other than
during the period beginning on the date two (2) months prior to a Change in
Control through the one (1) year anniversary of the Change in Control (the
“Change in Control Period”), Executive’s employment with the Company (or its
successor entity, as applicable) (“Employment”) is terminated by the Company (or
its successor entity, as applicable) other than for Cause, death or Disability,
then, subject to Sections 5 and 6 below, Executive will receive certain
severance payments and benefits, subject to the terms and conditions of this
Agreement, as follows:


1



--------------------------------------------------------------------------------




(i)    Cash Severance. A single, lump sum cash payment equal to six (6) months
of Executive’s base salary as in effect immediately prior to the termination of
Executive’s Employment; and
(ii)    Prorated Bonus Severance. A single, lump sum, cash payment, if any,
equal to the cash bonus Executive otherwise would have received based on
Executive’s bonus opportunity in effect for the year in which the date of the
termination of Executive’s Employment (the “Termination Date”) occurs, to the
extent the performance objectives applicable to Executive’s bonus opportunity
are achieved in accordance with the terms of the applicable incentive program,
as determined in the sole and absolute discretion of the Board or its
Compensation Committee (the “Committee”) acting in good faith, and provided
further that any such amount of bonus will be prorated to reflect the portion of
the applicable performance period during which Executive was employed with the
Company (the “Prorated Bonus Amount”).
(iii)    Continued Employee Benefits. Subject to Executive timely electing
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), Executive will receive Company-paid group health,
dental and vision coverage for Executive and any eligible dependents of
Executive, as applicable (“COBRA Severance”), until the earliest of: (A) six (6)
months following the Termination Date; (B) the date upon which Executive and
Executive’s eligible dependents (as applicable) become covered under similar
plans; or (C) the expiration of Executive’s (and any eligible dependents’, as
applicable) eligibility for continuation coverage under COBRA.
(b)    Termination for Other than Cause, Death or Disability or Resignation for
Good Reason, During the Change in Control Period. If, during the Change in
Control Period, Executive’s Employment is terminated by (x) the Company (or its
successor entity, as applicable) other than for Cause, death or Disability, or
(y) by Executive for Good Reason (a “Pre‑CIC Qualifying Termination”), then,
subject to Sections 5 and 6 below, Executive will receive certain severance
payments and benefits, subject to the terms and conditions of this Agreement, as
follows:
(i)    Change in Control Within One Year Following Employment Commencement. If
the Change in Control occurs on or before the one (1) year anniversary of the
first day of Executive’s Employment (“Start Date”), then Executive’s severance
payments and benefits will consist of the following:
(1)    Salary Severance. A single, lump sum cash payment equal to six (6) months
of Executive’s base salary as in effect immediately prior to the termination of
Executive’s Employment;
(2)    Prorated Bonus Severance. A single, lump sum, cash payment, if any, equal
to the Prorated Bonus Amount.
(3)    Continued Employee Benefits. Executive will receive COBRA Severance until
the earliest of: (A) six (6) months following the Termination Date; (B) the date
upon which Executive and Executive’s eligible dependents (as applicable) become
covered under similar plans; or (C) the expiration of Executive’s (and any
eligible dependents’, as applicable) eligibility for continuation coverage under
COBRA; and


2



--------------------------------------------------------------------------------




(4)    Accelerated Vesting. Accelerated vesting as to fifty percent (50%) of
Executive’s equity awards covering shares of common stock of the Company (or its
successor entity, as applicable) that are subject to vesting based on continued
employment or other service, but not any performance-based objectives
(“Time‑based Awards”) that are then‑unvested and outstanding as of the
Termination Date. Any of Executive’s stock options or similar type of equity
award covering shares of common stock of the Company outstanding as of the
Termination Date will remain exercisable following the Termination Date (to the
extent the equity award is vested or vests pursuant to this Section 3(b)(i)(4))
for the period prescribed in the applicable equity plan and award agreement
governing the terms of the equity award.
(ii)    Change in Control After 1 Year of Continued Employment. If the Change in
Control occurs after the one (1) year anniversary of the Start Date, then
Executive’s severance payments and benefits will consist of the following:
(1)    Salary Severance. A single, lump sum cash payment equal to twelve (12)
months of Executive’s base salary as in effect immediately prior to the
termination of Executive’s Employment;
(2)    Prorated Bonus Severance. A single, lump sum, cash payment, if any, equal
to Prorated Bonus Amount.
(3)    Continued Employee Benefits. Executive will receive COBRA Severance until
the earliest of: (A) twelve (12) months following the Termination Date; (B) the
date upon which Executive and Executive’s eligible dependents (as applicable)
become covered under similar plans; or (C) the expiration of Executive’s (and
any eligible dependents’, as applicable) eligibility for continuation coverage
under COBRA; and
(4)    Accelerated Vesting. Accelerated vesting as to one hundred percent (100%)
of the Time‑based Awards that are then‑unvested and outstanding as of the
Termination Date. Any of Executive’s stock options or similar type of equity
award covering shares of common stock of the Company outstanding as of the
Termination Date will remain exercisable following the Termination Date (to the
extent the equity award is vested or vests pursuant to this Section 3(b)(ii)(4))
for the period prescribed in the applicable equity plan and award agreement
governing the terms of the equity award.
For the avoidance of doubt, in the event of a Pre‑CIC Qualifying Termination,
the applicable portion of Executive’s then‑outstanding and unvested Time‑based
Awards will remain outstanding until the earlier of (x) two (2) months following
the Termination Date, or (y) the occurrence of a Change in Control, solely so
that any applicable vesting acceleration can be provided if a Change in Control
occurs within two (2) months following the Termination Date (provided that in no
event will any Time‑based Awards that are stock options or similar type of
equity award remain outstanding beyond the equity award’s maximum term to
expiration). If no Change in Control occurs within two (2) months following the
Termination Date, then such unvested portion of Executive’s Time‑based Awards
(otherwise not yet terminated) will be forfeited automatically and permanently
on the date two (2) months following the Termination Date, without having
vested.


3



--------------------------------------------------------------------------------




(c)    Other Terminations. If Executive’s Employment is terminated (i) other
than during the Change in Control Period by Executive for any reason;
(ii) during the Change in Control Period by Executive for other than Good
Reason, (iii) by the Company for Cause, or (iv) due to Executive’s death or
Disability, then (A) all vesting will terminate immediately with respect to
Executive’s outstanding Time‑based Awards, (B) all payments of compensation by
the Company to Executive will terminate immediately (except as to amounts
already earned), and (C) Executive will be eligible for severance payments and
benefits only in accordance with the Company’s established policies, if any, as
then in effect.
(d)    Non-duplication of Payments and Benefits. For purposes of clarity, in the
event of a Pre‑CIC Qualifying Termination, any severance payments and benefits
to be provided to Executive under Section 3(b) will be reduced by any amounts
that already were provided to Executive under Section 3(a). Notwithstanding any
provision of this Agreement to the contrary, if Executive is entitled to any
cash severance, continued health coverage benefits, or vesting acceleration of
any Time‑based Awards, by operation of applicable law or under a plan, policy,
contract, or arrangement sponsored by or to which the Company is a party other
than this Agreement (“Other Benefits”), then the corresponding severance
payments and benefits under this Agreement will be reduced by the amount of
Other Benefits paid or provided to Executive.
4.    Accrued Compensation. On any Employment termination, Executive will be
entitled to receive all accrued but unpaid vacation, expense reimbursements,
wages, and other benefits due to Executive under any Company-provided plans,
policies, and arrangements.
5.    Conditions to Receipt of Severance; No Duty to Mitigate.
(a)    Separation Agreement and Release of Claims. Executive’s receipt of any
severance payments or benefits pursuant to Section 3 will be subject to
Executive signing and not revoking a separation agreement and release of claims
in a form reasonably satisfactory to the Company (the “Release”) and provided
that such Release becomes effective and irrevocable no later than sixty (60)
days following the Termination Date (such deadline, the “Release Deadline
Date”). If the Release does not become effective and irrevocable by the Release
Deadline Date, Executive will forfeit any rights to severance or benefits under
this Agreement. In no event will severance payments or benefits be paid or
provided until the Release becomes effective and irrevocable. Subject to
Section 5(d) below, (i) any lump sum cash severance payment under Section
3(a)(i) of this Agreement will be paid on the first regularly scheduled payroll
date of the Company following the date that the Release becomes effective and
irrevocable (the “Release Effectiveness Date”), and any lump sum cash severance
payment under Sections 3(b)(i)(1) or 3(b)(ii)(1) of this Agreement will be paid
on the later of (A) the Release Effectiveness Date or (B) the date of the Change
in Control; (ii) any Prorated Bonus Amount will be paid in the calendar year in
which occurs the last day of the Company’s fiscal year during which the
Terminate Date occurs, but no later than the fifteenth (15th) day of the third
month following the last day of such Company fiscal year; (iii) any taxable
installments under Section 5(c) otherwise payable to Executive on or before the
Release Effectiveness Date will be paid on the Release Effectiveness Date, and
any remaining installments will be paid as specified in this Agreement; and
(iv) any Time‑based Awards that are restricted stock units, performance shares,
performance units, and similar full value awards that accelerate vesting under
Section 3(b)(i)(4) or 3(b)(ii)(4) will be settled within ten (10) days following
the date the Release becomes effective and irrevocable or if later, on the date
of the Change in Control.


4



--------------------------------------------------------------------------------




(b)    Proprietary Information Agreement. Executive’s receipt of any payments or
benefits under Section 3 will be subject to Executive continuing to comply with
the terms of the Proprietary Information Agreement (as defined in Section 11).
(c)    COBRA Severance Limitations. If the Company determines in its sole
discretion that it cannot provide the COBRA Severance without potentially
violating, or being subject to an excise tax under, applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), then in lieu
of such COBRA Severance, the Company will provide to Executive a taxable monthly
payment payable on the last day of a given month (except as provided by the
immediately following sentence), in an amount equal to the monthly COBRA premium
that Executive would be required to pay to continue Executive’s group health
coverage in effect on the date of Employment termination (which amount will be
based on the premium rates applicable for the first month of COBRA Severance for
Executive and any of eligible dependents of Executive) (each, a “COBRA
Replacement Payment”), which COBRA Replacement Payments will be made regardless
of whether Executive elects COBRA continuation coverage and will end on the
earlier of (x) the date upon which Executive obtains other employment, or (y)
the date the Company has paid an amount totaling the number of COBRA Replacement
Payments equal to the number of months in the applicable COBRA Severance period
set forth in Section 3(a)(iii)(A), 3(b)(i)(3)(A) or 3(b)(ii)(3)(A), as
applicable. For the avoidance of doubt, the COBRA Replacement Payments may be
used for any purpose, including, but not limited to continuation coverage under
COBRA, and will be subject to any applicable withholdings. Notwithstanding
anything to the contrary under this Agreement, if the Company determines in its
sole discretion at any time that it cannot provide the COBRA Replacement
Payments without violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), Executive will not receive the
COBRA Replacement Payments or any further COBRA Severance.
(d)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Code Section
409A, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A. To the extent
necessary to be exempt from or comply with Section 409A, references to
Termination Date, termination of Employment, or similar phrases used in this
Agreement will mean Executive’s “separation from service” within the meaning of
Section 409A.
(ii)    Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixty‑fifth (65th) day following Executive’s
separation from service, or, if later, at such time as required by
subsection (iii) below, with the exception that any Prorated Bonus Amount
payable under this Agreement will be paid as provided in Section 5(a)(ii), or,
if later, at such time as required by subsection (iii) below. Except as required
by subsection (iii) below, any Deferred Payments that are installment payments
that would have been made to Executive during the sixty-five (65) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth-fifth (65th)


5



--------------------------------------------------------------------------------




day following Executive’s separation from service and the remaining payments
shall be made as provided in this Agreement.
(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Employment termination (other than due to death), then the Deferred
Payments that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but prior to the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this subsection (iii) will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations.
(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
subsection (i) above.
(v)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of subsection (i) above.
(vi)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A. In
no event will the Company have any liability or obligation to reimburse,
indemnify, or hold harmless Executive for any taxes, penalties, or fees imposed,
or other costs incurred, as a result of Section 409A.
(e)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.
6.    Limitation on Payments.
(a)    Reduction of Payments and Benefits. In the event that the payments and
benefits provided for in this Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section 6, would be subject to the excise tax


6



--------------------------------------------------------------------------------




imposed by Section 4999 of the Code (the “Excise Tax”), then Executive’s
payments and benefits hereunder will be either:
(x) delivered in full, or
(y) delivered as to such lesser extent which would result in no portion of such
payments and benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of payments and
benefits, notwithstanding that all or some portion of such payments and benefits
may be subject to the Excise Tax. If a reduction in the payments and benefits
constituting “parachute payments” is necessary so that no portion of such
payments and benefits is subject to the Excise Tax, the reduction shall occur in
the following order: (A) reduction of cash payments in reverse chronological
order (that is, the cash payment owed on the latest date following the
occurrence of the event triggering the Excise Tax will be the first cash payment
to be reduced); (B) cancellation of equity awards that were granted “contingent
on a change in ownership or control” within the meaning of Section 280G of the
Code in the reverse order of date of grant of the equity awards (that is, the
most recently granted equity awards will be cancelled first); (C) reduction of
the accelerated vesting of equity awards in the reverse order of date of grant
of the equity awards (that is, the vesting of the most recently granted equity
awards will be cancelled first); and (D) reduction of employee benefits in
reverse chronological order (that is, the benefit owed on the latest date
following the occurrence of the event triggering the Excise Tax will be the
first benefit to be reduced). In no event will Executive have any discretion
with respect to the ordering of any reductions of payments and benefits.
(b)    Determination of Excise Tax Liability. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section 6 will
be made in writing by a nationally recognized accounting or valuation firm (the
“Firm”) selected by the Company, whose determinations will be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required by this Section 6, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the Firm
such information and documents as the Firm may reasonably request in order to
make a determination under this Section 6. The Company will bear the costs and
make all payments for the Firm’s services in connection with any calculations
contemplated by this Section 6. The Company will have no liability to Executive
for the determinations of the Firm. Executive will be solely responsible for the
payment of all personal tax liability that is incurred as a result of the
payments and benefits received under this Agreement, and Executive will not be
reimbursed, indemnified, or held harmless by the Company for any of those
payments of personal tax liability.
7.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)    Cause. For purposes of this Agreement, “Cause” is defined as:


7



--------------------------------------------------------------------------------




(i)    any material act of personal dishonesty made by Executive in connection
with Executive’s responsibilities as an employee;
(ii)    Executive’s conviction of, or plea of nolo contendere to, a felony or
any crime involving fraud, embezzlement or any other act of moral turpitude;
(iii)    Executive’s gross misconduct;
(iv)    Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom Executive
owes an obligation of nondisclosure as a result of Executive’s relationship with
the Company;
(v)    Executive’s willful breach of any obligations under any written agreement
or covenant with the Company; or
(vi)    Executive’s continued failure to perform Executive’s employment duties
after Executive has received a written demand of performance from the Company
which specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his or her duties and has failed to
cure such non-performance to the Company’s satisfaction within ten (10) business
days after receiving such notice.
(b)    Change in Control. For purposes of this Agreement, “Change in Control”
means the first occurrence of any of the following events on or after the
Effective Date:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection (i), the acquisition of additional stock by any one Person, who is
considered to own more than 50% of the total voting power of the stock of the
Company will not be considered a Change in Control; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Company’s Board of Directors (the
“Board”) is replaced during any twelve (12) month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder


8



--------------------------------------------------------------------------------




of the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (iii)(B)(3). For purposes of this subsection (iii), gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.
For purposes of this Section 7(b), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not constitute a Change in
Control unless the transaction qualifies as a “change in control event” within
the meaning of Section 409A.
(c)    Code. For purposes of this Agreement, “Code” means the Internal Revenue
Code of 1986, as amended.
(d)    Disability. For purposes of this Agreement, “Disability” means total and
permanent disability as defined in Section 22(e)(3) of the Code.
(e)    Good Reason. For purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s express written consent:
(i)    the assignment to Executive of any duties, the reduction of Executive’s
duties or the removal of Executive from his or her position and
responsibilities, either of which must result in a material diminution of
Executive’s authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment, unless Executive is provided with a
comparable position (i.e., chief financial officer of the parent company of the
combined entity);
(ii)    A material reduction in Executive’s base salary, unless the Company also
similarly reduces the base salaries of all other similarly situated employees of
the Company (and, if applicable, its successor) (for these purposes, a reduction
of Executive’s base salary by ten percent (10%) or more will be considered
material, provided that a reduction of less than ten percent (10%) still may be
material based on the facts and circumstances relating to the reduction);
(iii)    a material change in the geographic location of Executive’s primary
work facility or location; provided, however, that a relocation of less than
thirty‑five (35) miles from Executive’s then‑present location will not be
considered a material change in geographic location; or
(iv)    the failure of the Company to obtain assumption of this Agreement by any
successor, which shall be deemed a material breach by the Company of this
Agreement.
Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence


9



--------------------------------------------------------------------------------




of the grounds for “Good Reason” and a reasonable cure period of not less than
thirty (30) days following the date of such notice.
(f)    Section 409A Limit. For purposes of this Agreement, “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during the Executive’s
taxable year preceding the Executive’s taxable year of his or her separation
from service as determined under Treasury Regulation
Section 1.409A‑1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which Executive’s separation from service occurred.
8.    Assignment. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive's death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.
9.    Notice. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a
well‑established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing.
If to the Company:
Telenav, Inc.
4655 Great America Parkway, Suite 300
Santa Clara, California 95054
Attn: General Counsel
If to Executive:
at the last residential address known by the Company.
10.        Arbitration.
A.    Arbitration. IN CONSIDERATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES WITH EXECUTIVE, AND
EXECUTIVE’S RECEIPT OF COMPENSATION AND OTHER COMPANY BENEFITS, AT PRESENT AND
IN THE FUTURE, EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES THAT EXECUTIVE MAY HAVE WITH THE COMPANY (INCLUDING ANY COMPANY
EMPLOYEE, OFFICER, DIRECTOR, TRUSTEE, OR BENEFIT PLAN OF THE COMPANY, IN THEIR
CAPACITY AS SUCH OR OTHERWISE), IN


10



--------------------------------------------------------------------------------




CONNECTION WITH, ARISING OUT OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S
EMPLOYMENT OR RELATIONSHIP WITH THE COMPANY OR THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT OR RELATIONSHIP WITH THE COMPANY, INCLUDING ANY BREACH OF THIS
AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE FEDERAL ARBITRATION
ACT (THE “FAA”).  THE FAA’S SUBSTANTIVE AND PROCEDURAL RULES SHALL GOVERN AND
APPLY TO THIS ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT, AND ANY STATE
COURT OF COMPETENT JURISDICTION MAY STAY PROCEEDINGS PENDING ARBITRATION OR
COMPEL ARBITRATION IN THE SAME MANNER AS A FEDERAL COURT UNDER THE FAA.
EXECUTIVE FURTHER AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, EXECUTIVE
MAY BRING ANY ARBITRATION PROCEEDING ONLY IN EXECUTIVE’S INDIVIDUAL CAPACITY,
AND NOT AS A PLAINTIFF, REPRESENTATIVE, OR CLASS MEMBER IN ANY PURPORTED CLASS,
COLLECTIVE, OR REPRESENTATIVE LAWSUIT OR PROCEEDING. EXECUTIVE UNDERSTANDS,
HOWEVER, THAT NOTHING IN THIS AGREEMENT PREVENTS EXECUTIVE FROM BRINGING A
REPRESENTATIVE LAWSUIT OR PROCEEDING AS PERMITTED BY THE CALIFORNIA LABOR CODE’S
PRIVATE ATTORNEYS GENERAL ACT OF 2004. TO THE FULLEST EXTENT PERMITTED BY LAW,
EXECUTIVE AGREES TO ARBITRATE ANY AND ALL COMMON LAW AND/OR STATUTORY CLAIMS
UNDER LOCAL, STATE, OR FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT
OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS
BENEFIT PROTECTION ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT,
THE FAIR LABOR STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT,
THE FAMILY AND MEDICAL LEAVE ACT, THE CALIFORNIA FAMILY RIGHTS ACT, THE
CALIFORNIA LABOR CODE, CLAIMS RELATING TO EMPLOYMENT STATUS, CLAIMS RELATING TO
COMPENSATION (CASH, EQUITY, BONUS, OR OTHERWISE), CLAIMS RELATING TO
CLASSIFICATION, AND CLAIMS OF HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION,
AND BREACH OF CONTRACT. TO THE FULLEST EXTENT PERMITTED BY LAW, EXECUTIVE ALSO
AGREES TO ARBITRATE ANY AND ALL DISPUTES ARISING OUT OF OR RELATING TO THE
INTERPRETATION OR APPLICATION OF THIS AGREEMENT TO ARBITRATE, BUT NOT DISPUTES
ABOUT THE ENFORCEABILITY, REVOCABILITY, OR VALIDITY OF THIS AGREEMENT TO
ARBITRATE OR THE CLASS, COLLECTIVE, AND REPRESENTATIVE PROCEEDING WAIVER HEREIN.
WITH RESPECT TO ALL SUCH CLAIMS AND DISPUTES THAT EXECUTIVE AGREES TO ARBITRATE,
EXECUTIVE HEREBY EXPRESSLY AGREES TO WAIVE, AND DOES WAIVE, ANY RIGHT TO A TRIAL
BY JURY. EXECUTIVE FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO
APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH EXECUTIVE. EXECUTIVE
UNDERSTANDS THAT NOTHING IN THIS AGREEMENT REQUIRES EXECUTIVE TO ARBITRATE
CLAIMS THAT CANNOT BE ARBITRATED UNDER APPLICABLE LAW, SUCH AS CLAIMS UNDER THE
SARBANES-OXLEY ACT.
B.    Procedure. EXECUTIVE AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
JAMS PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS
RULES”), WHICH ARE AVAILABLE AT
http://www.jamsadr.com/rules-employment-arbitration/. IF THE JAMS RULES CANNOT
BE ENFORCED AS TO THE ARBITRATION,


11



--------------------------------------------------------------------------------




THEN THE PARTIES AGREE THAT THEY WILL ARBITRATE THIS DISPUTE UNDER THE
CALIFORNIA ARBITRATION ACT (CALIFORNIA CODE CIV. PROC. § 1280 ET. SEQ. (THE
“CAA”)). EXECUTIVE AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY
MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY
JUDGMENT AND/OR ADJUDICATION, AND MOTIONS TO DISMISS AND DEMURRERS, APPLYING THE
STANDARDS SET FORTH UNDER THE CALIFORNIA CODE OF CIVIL PROCEDURE. EXECUTIVE
AGREES THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS.
EXECUTIVE ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY
REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR MAY AWARD
ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE
LAW. EXECUTIVE AGREES THAT THE DECREE OR AWARD RENDERED BY THE ARBITRATOR MAY BE
ENTERED AS A FINAL AND BINDING JUDGMENT IN ANY COURT HAVING JURISDICTION
THEREOF. EXECUTIVE UNDERSTANDS THAT THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE
OR HEARING FEES CHARGED BY THE ARBITRATOR OR JAMS EXCEPT THAT EXECUTIVE SHALL
PAY ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION THAT EXECUTIVE INITIATES,
BUT ONLY SO MUCH OF THE FILING FEES AS EXECUTIVE WOULD HAVE INSTEAD PAID HAD
EXECUTIVE FILED A COMPLAINT IN A COURT OF LAW THAT WOULD HAVE HAD JURISDICTION
OVER SUCH COMPLAINT. EXECUTIVE AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND
CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE AND THE CALIFORNIA EVIDENCE CODE, AND THAT
THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO RULES OF CONFLICT-OF-LAW. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE
PRECEDENCE. EXECUTIVE AGREES THAT ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE
CONDUCTED IN SANTA CLARA COUNTY, CALIFORNIA.
C.    Remedy. EXCEPT FOR THE PURSUIT OF ANY PROVISIONAL REMEDY PERMITTED BY THE
CAA OR OTHERWISE PROVIDED BY THIS AGREEMENT, EXECUTIVE AGREES THAT ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE BETWEEN THE
COMPANY AND EXECUTIVE.
D.    Administrative Relief. EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT EXECUTIVE FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE, OR
FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS AUTHORIZED TO ENFORCE
OR ADMINISTER LAWS RELATED TO EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO, THE
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, THE SECURITIES AND EXCHANGE
COMMISSION, OR THE WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER,
PRECLUDE EXECUTIVE FROM PURSUING A COURT ACTION REGARDING ANY SUCH CLAIM, EXCEPT
AS PERMITTED BY LAW.
E.    Voluntary Nature of Agreement. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. EXECUTIVE FURTHER


12



--------------------------------------------------------------------------------




ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT AND
THAT EXECUTIVE HAS ASKED ANY QUESTIONS NEEDED FOR EXECUTIVE TO UNDERSTAND THE
TERMS, CONSEQUENCES, AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND
IT, INCLUDING THAT EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.
FINALLY, EXECUTIVE AGREES THAT EXECUTIVE HAS BEEN PROVIDED AN OPPORTUNITY TO
SEEK THE ADVICE OF AN ATTORNEY OF EXECUTIVE’S CHOICE BEFORE SIGNING THIS
AGREEMENT.
11.    Proprietary Information. Executive agrees to continue to be bound by that
certain Telenav, Inc. Proprietary Information Agreement (the “Proprietary
Information Agreement”) attached to Executive’s Offer Letter dated May 27, 2019
(the “Offer Letter”). Executive understands and agrees that nothing in this
Agreement or the Proprietary Information Agreement or any other agreement
Executive signs with the Company is intended to limit Executive’s rights to
discuss the terms, wages, and working conditions of Executive’s employment, nor
to deny Executive the right to disclose information pertaining to sexual
harassment or any unlawful or potentially unlawful conduct, as protected by
applicable law.
12.    Miscellaneous Provisions.
(a)    Amendment. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive) that is expressly designated as an amendment to this Agreement.
(b)    Waiver. No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(d)    Entire Agreement. This Agreement, together with the Proprietary
Information Agreement and Offer Letter, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. With respect to
Company equity awards granted to Executive on or after the date of this
Agreement, the acceleration of vesting provisions provided herein will apply to
such Company equity awards except to the extent otherwise explicitly provided in
the applicable award agreement. This Agreement may be modified only by agreement
of the parties by a written instrument executed by the parties that is
designated as an amendment to this Agreement.
(e)    Governing Law. With the exception of the arbitration requirements set
forth in Section 10 (to which the FAA will apply as set forth in Section 10),
this Agreement will be governed by the laws of the State of California without
regard to California’s conflicts-of-law rules that may result in the application
of the laws of any jurisdiction other than California.


13



--------------------------------------------------------------------------------




(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)    Withholding. All payments made pursuant to this Agreement will be subject
to all applicable withholdings, including all applicable income and employment
tax withholdings, as determined in the Company’s reasonable judgment.
(h)    Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.
(i)    Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.


COMPANY    TELENAV, INC.
By:     /s/ Fiona Ow Giuffre                
Title:     Vice President, Human Resources        


EXECUTIVE    By:     /s/ Adeel Manzoor                
Adeel Manzoor




14

